DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.

Status of the Claims
Pursuant to the amendment dated 03/03/2021, claims 32 and 69 have been cancelled.  Claims 3-14, 21-31, 33-40, and 42-60 had been cancelled previously.  Claims 1, 2, 15-20, 41, and 61-68 are pending.  Claim 41 stands withdrawn as being directed towards a non-elected invention. Claims 1, 2, 15-20, and 61-68 are under current examination.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 16-20, and 61-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nir et al. (US PGPub No. 2004/0087447; publication date: 05/06/2004; cited in the IDS filed on 03/01/2018) in view of Hatton et al (US Patent No. 4,459,150; issue date: 07/10/1984; cited in the IDS filed on 03/01/2018) and Behrens et al. (J Chem Phys Vol 115, No. 14, pages 6716-6721; publication date 01/8/2001; cited in the IDS filed on 03/01/2018) and further in view of Nennemann et al (US 2009/0170705; publication date: 07/02/2009; of record), Curtis et al. (US Patent No. 5,462,915; issue date: 10/31/1995; cited in the IDS filed on 03/01/2018), and Zhang (US PGPub No. 2010/0331182; publication date: 12/30/2010; cited in the IDS filed on 03/01/2018).


The claims are being examined in view of the species election for cationic surfactant of imidazolium ions of the formula (V), recited in claim 30 of the claims filed on 06/27/2019 and recited in amended claim 1 of the claims filed on 11/08/2019.  

Nir discloses a controlled release formulation for anionic herbicides (title) comprising an anionic herbicide bound to a micelle or vesicle, which is, in turn adsorbed to clay mineral (abstract; limitations of instant claims 1, 62, and 63; the examiner notes that a micelle is a structure wherein the hydrophobic moieties of an amphipathic molecule, i.e. the hydrophobic moieties of Nir’s cationic surfactants, are bound together as required by instant claim 63).  The micelle is comprised of cationic surfactants, and specifically quaternary amine surfactants (para 0021).  Thus, the formulation comprises anionic herbicide bound to cationic surfactant in the form of micelles, which are in turn bound to the clay (i.e. a particulate sorbent; limitations of instant claim 1).  The active agent is present in example compositions at amounts over 0.1 % weight relative to the total weight of the composition (table 1, page 3; limitations of instant claims 1 and 17; moreover it would be a matter of routine testing for one of ordinary skill to arrive at an effective concentration of herbicide; see MPEP 2144.05).  The formulations are mixed with water prior to application to the soil (i.e. the formulation is aqueous; para 0056; limitation of instant claim 1).  With regard to the limitations on ratio of dicamba to cationic surfactant and cationic surfactant to particulate sorbent recited in instant claim 1, table 1 on page 3 also provides a ratio of particulate sorbent to cationic surfactant that one of skill could use as a starting point for routine optimization of the amounts of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The pH of the formulation is greater than 6 (abstract).  This overlaps with the range required by instant claim 19.   See MPEP 2144.05 regarding overlapping ranges:  “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In the instant case, pH affects charge, and the formulation disclosed by Nir requires optimal electrostatic interactions therefore it would have been routine in the art to adjust pH to reach an optimal level for binding among the particulate sorbent, the micelle, and the anionic herbicide.  
Nir discloses an aqueous herbicidal formulation, the formulation comprising: an anionic herbicide, a particulate sorbent, and a cationic surfactant, wherein: the cationic surfactant is bonded to the particulate sorbent and the anionic herbicide is bonded to the cationic surfactant bound to the particulate sorbent, and the concentration of anionic herbicide is at least about 0.1 wt%.  Nir differs from instant claim 1 in that the clay sorbent does not contain at least 50% silica and in that the quaternary ammonium surfactant differs structurally from the elected species of quaternary ammonium surfactant according to formula (V).
Silica sorbents were known in the agrochemical art to have negative charge and therefore it would have been prima facie obvious at the time of the instant invention to replace the clay sorbents disclosed by Nir with a negatively charged silica sorbent:  
With regard to the elected species quaternary ammonium surfactant according to formula (V) recited in instant claim 1, Nir discloses that the micelles are formed from positively charged organic cations having large hydrophobic moieties in their structure, and specifically quaternary ammonium compounds (para 0020).  Nennemann, in the analogous art of agrochemical formulations having agrochemical active adsorbed to particulates, discloses that the quaternary ammonium compound 1-methyl-3-octylimidazolium (i.e. R35 = C1 and R40 = C8; limitations of instant claims 1, 67 ,and 68), as well as other compounds falling within the metes and bounds of formula (V) as recited in instant claim 1, were known for improving adsorption of agrochemical actives to negatively charged particulates (para 0136 discloses imidazolium quaternary ammonium cations as preferred cations for modifying the particulate sorbents; para 0112 discloses unmodified clay minerals as starting materials the formulation; para 
It would have been prima facie obvious to use 1-methyl-3-octylimidazolium, or the other related quaternary ammonium imidazolium cations disclosed by Nennemann, as the quaternary ammonium compound in Nir’s invention because one of ordinary skill in the art would have recognized this substance as suitable to increase binding of agrochemicals to particulate sorbents.  Please refer to MPEP 2144.07 regarding art-recognized suitability.  
The relevant disclosures of Nir, Hatton, Behrens, and Nennemann are set forth above.  Nir discloses a formulation to reduce leaching of negatively charged herbicides; however, none of these references discloses using the specific herbicide, dicamba, as required by instant claim 1.  Formulating other negatively charged herbicides that also exhibit problems with leaching according to the teachings of Nir would have been prima facie obvious at the time of the instant invention because this represents use of a known technique to improve similar products in the same way.  See MPEP 2143(I)(C).  Curtis discloses that dicamba was known to leach from soil rapidly and this diminished its utility (col 5, lines 57-58).  Dicamba (CAS Registry No. 1918-00-9) also has a carboxylic acid moiety that would be non-protonated at the pH range disclosed for the invention of Nir and would therefore also be negatively charged. Therefore, for the reasons set forth above, formulating dicamba according to the invention of Nir would have been prima facie obvious at the time of the instant invention.  Curtis discloses further that potassium and diglycolamine dicamba salts (col 2, lines 46-65) were also known at the time of the instant invention, therefore formulating these salts according to the method disclosed by prima facie obvious for the reasons set forth supra, absent unexpected results (limitations of instant claims 64-66).  
With respect to the limitation of instant claims 1 and 20 regarding the molar ratio of cationic surfactant to anionic herbicide, the examiner considers it a matter of routine optimization to discover the optimal ratio of herbicide to surfactant for any given anionic herbicide formulated according to the teachings of Nir.  Absent evidence that the range required by the instant claims is critical to the invention, the examiner does not consider these limitations to patentably distinguish over the prior art.  Please refer to MPEP 2144.05 regarding the obviousness of ranges.  
The relevant disclosures of Nir, Hatton, Behrens, Nennemann and Curtis as set forth above, render obvious an aqueous herbicidal formulation, the formulation comprising: dicamba, a particulate sorbent, and a cationic surfactant, wherein: the cationic surfactant is bonded to the particulate sorbent and the anionic herbicide is bonded to the cationic surfactant bound to the particulate sorbent, the particulate sorbent has a silica content of at least about 50 wt %, and the concentration of anionic herbicide is at least about 0.1 wt%.  
Claim 1 requires that an additional herbicide ion be present in the composition.  Adding the herbicide, an amine salt of glyphosate to a composition comprising dicamba formulated according to the teachings of Nir would have been prima facie obvious in view of Zhang, who indicates that this particular combination of herbicides, dicamba and glyphosate, was in use at the time of the instant invention (abstract).  The skilled Artisan would have been motivated to add a glyphosate salt to a dicamba formulation because 
With respect to the limitation of instant claim 16 that the particulate sorbent has a negative surface charge at pH of from about 2-3, as noted above, silica particles have a negative charge.  
With respect to the limitation of instant claims 18 and 61 that the herbicide is present in a proportion of from about 10 to about 800 g a.e./L or about 300 to about 450 g a.e./l., Nir is silent with respect to the final herbicide concentration in the product for end use; however the examiner considers reconstituting at a desired concentration for application to a field, for example, to be a matter of routine, absent unexpected results.  Please see MPEP 2144.05(II)(A) , which states that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nir et al. (US PGPub No. 2004/0087447; publication date: 05/06/2004; cited in the IDS filed on 03/01/2018) in view of Hatton et al (US Patent No. 4,459,150; issue date: 07/10/1984; cited in the IDS filed on 03/01/2018), Behrens et al. (J Chem Phys Vol 115, No. 14, pages 6716-6721; publication date 01/8/2001; cited in the IDS filed on 03/01/2018), Nennemann et al (US 2009/0170705; publication date: 07/02/2009; of record), Curtis et al. (US Patent No. 5,462,915; issue date: 10/31/1995; cited in the IDS filed on 03/01/2018), and Zhang (US PGPub No. 2010/0331182; publication date: 12/30/2010; cited in the IDS filed on 03/01/2018) as applied to claims 1, 2, 16-20, and 61-68 above, and further in view of Lee (US PGPub No. 2012/0309621; publication date: 12/06/2012, available as prior art under 35 USC 102(e), claiming priority to US Provisional Application No. 61/472,062; filing date: 04/02/2011; cited in the IDS filed on 03/01/2018).

.  

Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. 

On pages 5-6 Applicant cites arguments they have presented previously that one having ordinary skill in the art would not have made the myriad modifications of Nir by selecting a different herbicide and a different sorbent.  Applicant points out the molar ratio of cationic surfactant to herbicide that would not have been expected to provide a successful composition would need to be selected.  
On pages 6-8, Applicant cites the declarations filed previously by Junhua Zhang and Daniel Wright (both filed 09/14/2020 and responded to in the Office action mailed 
Each of the arguments presented by Applicant in the response filed 03/03/2021 have been addressed previously by the examiner.  The examiner maintains the obviousness conclusion for reasons of record. See, for example, the Response to Arguments section of the non-final Office action mailed on 04/15/2020 and pages 11-17 of the Office action mailed on 12/08/2020.  The examiner’s previous response to arguments is replicated below for Applicant’s convenience.  

On pages 6-7, Applicant points to data contained in the declarations of Zhang and Wright presented in support of an allegation that the claimed composition exhibits unexpectedly superior performance in terms of the volatility of the compositions according to the invention compared to compositions not containing an imidazolium surfactant of formula (V) or any other surfactant.  On page 6, Applicant describes the data contained in example 4 of the application as filed and describes data presented in the declarations showing that compositions from which surfactant is lacking exhibit higher volatility than compositions containing a surfactant falling within the scope of formula (V) as recited in instant claim 1.  The examiner notes that pages 34-38 of the instant specification describe the methods and results of an experiment (example 4) 
An obviousness rejection under 35 USC 103 may be overcome with a persuasive showing of unexpected results; please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
In the instant case, the examiner respectfully disagrees that the outcome of the experiments described in two declarations and the specification (example 4) showing 

Response to arguments presented specifically in the declaration:
On pages 1-2 of both declarations, Declarants argue that compositions of this kind involve complex interactions between all three of the herbicide, surfactant, and sorbent material and replacement of any one ingredient would not be predictable.  Declarant argues further that the interactions between the herbicide, surfactant and sorbent material are complex and interrelated and there are numerous ways in which replacing the surfactant with a different species could lead to undesirable effects (e.g. 
Declarant’s comments are noted; however, this assertion alone is not sufficient to overcome an obviousness rejection in the absence of data showing that the claimed invention exhibits unexpectedly superior performance.  As noted above, the general structure of the claimed invention was known in the art and one having ordinary skill in the art would reasonably expect that such an electrostatic complex could be formed regardless of the identity of the specific components.  The preponderance of the evidence on the record at this time supports a prima facie obviousness conclusion.  Nir is very broad in teaching which components may be used to form the structure of negative particle bound to positively charged micelle that in turn is bound to a negatively charged herbicide. Nir states at 0032 the anionic herbicides are chosen from sulfonylureas, imidazolinones, triazolpyrimidines, aryltriazinones, among other groups.  The phrase “among other groups” indicates that Nir contemplates the invention could be applied to any negatively charged herbicide that is subject to a high degree of leaching.  Nir states at 0020 that the micelles are quaternary amine cation micelles, thus, Nir contemplates the category of surfactant disclosed by Nennemann and employed in the instant invention.  As noted previously, the fact that Nir does not cite any other properties of the clay sorbent beyond its negative charge supports the position that it is the negative charge of the sorbent that is critical to performance of the invention.  In view of the foregoing and the rationale detailed in the rejection above, the examiner 

On page 2 of both of the declarations Declarants argue that they found that only the cationic surfactants that exhibit a strong interaction with dicamba would enable good incorporation of dicamba into the micelle structure.  On pages 2-3 Declarant states that the cationic surfactants described in the claims were specifically chosen for use with dicamba in this application and changes in either the surfactant or the herbicide would lead to unpredictable results.  On page 3, Declarant argues further that the surfactants that are suitable for use with a particular herbicide can usually be determined only be experimental trial and error.
These statements are not persuasive because they are not supported by data.  In the absence of data demonstrating the particular efficacy of the claimed surfactants over other surfactants known in the art for this purpose (i.e. known for forming micelles and known as an adjuvant in general for agrochemical compositions), the examiner cannot evaluate the extent to which any specific effects of the claimed imidazolium surfactant of structure (V) may be unexpectedly superior or commensurate in scope with the claims.  As such, the burden to overcome an obviousness rejection with a showing of unexpected results has not been met.  See MPEP 716.02(b) as noted above.  With regard to Declarant’s argument that a suitable surfactant can only be determined by experimental trial and error, the evidence of record fails to establish that 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617